PER CURIAM.
Appellee-Segall’s application for an amended building permit for construction of a ten-story condominium was denied by appellants. Appellee instituted a mandamus proceeding in the circuit court to compel appellants to issue appellee the requested permit. The circuit court issued an alternative writ of mandamus. Responsive pleadings thereto were filed by appellants. Appellee then moved the circuit court to issue a peremptory writ of mandamus. The cause came on for hearing. Thereafter the circuit court entered final judgment granting appellee a peremptory writ of mandamus directing appellants to issue ap-pellee the requested amended building permit. It is from this final judgment that appellants take their appeal.
Upon review of the record on appeal and after consideration of the briefs and oral arguments of counsel for the respective parties, we determine that the ap-pellee did not possess a clear legal right to the issuance of the subject amended building permit, such right being necessary to warrant the circuit court’s enforcement of that right by mandamus. The circuit court, therefore, erred in entering final judgment granting a peremptory writ of mandamus.
Accordingly, the final judgment appealed is reversed and the cause is remanded, with directions to enter an order dismissing the petition for a writ of mandamus.
Reversed and remanded, with directions.
WALDEN, C. J., and CROSS and OWEN, TT., concur.